Señor Notario:


Sírvase usted extender en su registro de escrituras públicas una de Constitución
de Hipoteca (en adelante, el “Contrato”) que celebran de una parte:


PURE BIOFUELS DEL PERÚ S.A.C., con Registro Único de Contribuyente No.
20513251506, con domicilio en Avenida Canaval y Moreyra No. 380, oficina 402,
Distrito de San Isidro, Provincia y Departamento de Lima, representada por el
señor Luis Alberto García Barrionuevo, identificado con Documento Nacional de
Identidad No. 08240213, según poder otorgado en Junta General de Accionistas de
fecha 21 de mayo de y cuya acta Usted Señor Notario se servirá insertar en la
Escritura Pública a la que dé origen esta minuta, (a la que en adelante se
denominará PURE BIOFUELS); y de la otra,


BANCO INTERNACIONAL DEL PERÚ S.A.A. - INTERBANK, con Registro Único de
Contribuyente No. 20100053455, con domicilio en Avenida Carlos Villarán No. 140,
Urbanización Santa Catalina, distrito de La Victoria, provincia y departamento
de Lima, representada por el señor Claudio Alberto Thiermann Vorwerk,
identificado con Documento Nacional de Identidad No. 09392407 y por el señor
Carlos Manuel Gómez de la Torre Perochena, identificado con DNI No. 29616/885,
según poderes que corren inscritos en los Asientos C-00086 - C00167 y C00165
respectivamente de la partida registral No. 11009129 del Registro de Personas
Jurídicas de la Oficina Registral de Lima y Callao, (a la que en adelante se
denominará INTERBANK); ambas denominadas conjuntamente las “Partes”; en los
términos y condiciones que se señalan en las cláusulas siguientes:


CLÁUSULA PRIMERA:
DEFINICIONES



Los siguientes términos en mayúsculas utilizados en el presente Contrato,
tendrán el significado que a continuación se señala:


1.1
CÓDIGO CIVIL: es el Código Civil de la República del Perú, aprobado por el
Decreto Legislativo No. 295 y sus normas modificatorias y sustitutorias, siempre
que dichas modificaciones y/o sustituciones no modifiquen y/o alteren los
términos de este Contrato.



1.2
GARANTÍAS: son cualquiera de los siguientes contratos y/o documentos:



 
a)
El presente Contrato.

 
b)
Contrato de Fideicomiso en Administración.

 
c)
Contrato de Constitución de Derecho de Superficie.

 
d)
Contrato de Cesión de Posición Contractual.

 
e)
Los endosos de las pólizas de seguros.

 
f)
Cualquier otra garantía que sea celebrada o ejecutada para respaldar el pago de
las OBLIGACIONES GARANTIZADAS.

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
INMUEBLE: Es el inmueble de propiedad de PURE BIOFUELS, ubicado en la Avenida
Néstor Gambeta, S/N, Km. 11.50, lote B-2, Fundo Márquez, Provincia
Constitucional del Callao, inscrito en la partida registral No.70091962 del
Registro de la Propiedad Inmueble de la Oficina Registral de Lima y Callao.



1.4
LEY APLICABLE: son todas las leyes, normas legales, reglamentos, decretos o
decisiones de carácter general de cualquier autoridad gubernamental, tal como
éstas se encuentren vigentes en la República del Perú y como puedan ser
modificadas o sustituidas en el futuro, siempre que dichas modificaciones y/o
sustituciones no modifiquen y/o alteren los términos de este Contrato.



1.5
OBLIGACIONES GARANTIZADAS: son todas y cada una de las obligaciones que PURE
BIOFUELS asumirá con INTERBANK derivadas de: (i) el Contrato de
Retro-arrendamiento Financiero (el “Contrato de Retro-arrendamiento”) suscrito
entre INTERBANK y PURE BIOFUELS en la misma fecha que este documento, a través
del cual INTERBANK otorga a PURE BIOFUELS –sujeto a los términos y condiciones
establecidas en dicho documento- una facilidad crediticia bajo la modalidad de
retro- arrendamiento financiero por US$ 43’000,000 (Cuarenta y tres millones y
00/100 Dólares de los Estados Unidos de América); y, (ii) los Documentos del
Financiamiento según definición de este término establecido en el Contrato de
Retro-arrendamiento. También se encuentran incluidas dentro de las OBLIGACIONES
GARANTIZADAS los intereses, gastos, comisiones, penalidades, las costas y los
costos procesales, honorarios aplicables, así como todos y cualesquiera costos y
costas y demás gastos, en el supuesto que resulte necesaria la ejecución de la
HIPOTECA (según dicho término se encuentra definido líneas abajo). Siendo estos
montos de naturaleza determinable, se determinarán conforme con las
liquidaciones que efectúe INTERBANK ante la eventual ejecución de la HIPOTECA.



1.6
VALOR DEL INMUEBLE: Con arreglo a lo dispuesto en el artículo 720º del Código
Procesal Civil, las partes acuerdan que el valor del INMUEBLE materia de la
presente HIPOTECA, en caso de ejecución de la garantía conforme a lo previsto en
la Cláusula Octava de este Contrato, será aquel que determinen las tasaciones
periódicas que, conforme a lo señalado en este párrafo se realizará respecto del
INMUEBLE. Sin perjuicio de lo anterior, INTERBANK se reserva el derecho de
solicitar una tasación por año cuando lo estime conveniente por cuenta y cargo
de PURE BIOFUELS siempre y cuando este último haya aprobado los honorarios del
tasador. De manera adicional, INTERBANK podrá solicitar una tasación a cuenta y
costo de PURE BIOFUELS cuando ésta sea solicitada razonablemente por INTERBANK
ante la ocurrencia de algún siniestro que pueda genera un Cambio Material
Adverso de acuerdo a la definición establecida en el Contrato de
Retro-arrendamiento. Dichas tasaciones deberán ser efectuadas por un perito
tasador inscrito en el Registro de Peritos Valuadores (en adelante, “REPEV”) de
la Superintendencia de Banca, Seguros y Administradoras Privadas de Fondos de
Pensiones mediante una tasación comercial que cuente con suficientes
antecedentes de respaldo referidos a los precios utilizados como referencia para
la valuación. El Perito será propuesto por INTERBANK y será aprobado por PURE
BIOFUELS; quien no podrá negarse injustificadamente a la contratación del mismo.
A la fecha de suscripción de este Contrato, según tasación, el Valor de Tasación
del INMUEBLE asciende a la suma de US$ 7’058,769.00 (Siete Millones Cincuenta y
Ocho Mil Setecientos Sesenta y Nueve y 00/100 Dólares de los Estados Unidos); y,
el Valor de Realización Automática del INMUEBLE según la referida tasación,
asciende a la suma de US$ 5’294,076.75 (Cinco Millones Doscientos Noventa y
Cuatro Mil Setenta y Seis y 75/100 Dólares de los Estados Unidos de América).

 
 
 

--------------------------------------------------------------------------------

 
 
CLÁUSULA SEGUNDA:
OBJETO



2.1
Mediante este Contrato PURE BIOFUELS constituye una HIPOTECA sobre el INMUEBLE a
favor de INTERBANK como garantía del pago oportuno y total de las OBLIGACIONES
GARANTIZADAS (en adelante, la “HIPOTECA”).



2.2
Conforme lo dispone el artículo 1104  del CÓDIGO CIVIL, la HIPOTECA se
constituye para garantizar el fiel cumplimiento de todas y cada una de las
OBLIGACIONES GARANTIZADAS que PURE BIOFUELS haya asumido o asuma frente a
INTERBANK en el futuro.



Para estos propósitos, se entenderá que las OBLIGACIONES GARANTIZADAS han sido
contraídas y han entrado en vigencia, en la oportunidad en la que se suscribe el
Contrato de Retro-arrendamiento y los demás Documentos del Financiamiento
referidos en el numeral 1.5 de la Cláusula Primera precedente.


CLÁUSULA TERCERA:
DECLARACIONES Y ASEVERACIONES



3.1
PURE BIOFUELS declara que es único y exclusivo propietario del INMUEBLE, y, por
tanto, tiene pleno derecho, poder y autoridad para celebrar este Contrato sin
violar ninguna obligación contractual, legal o de cualquier otro tipo frente a
una entidad o persona, por lo que tiene plena y absoluta disposición sobre los
bienes que lo conforman.

 
 
 

--------------------------------------------------------------------------------

 
 
3.2
PURE BIOFUELS declara que sobre el INMUEBLE respecto del cual se constituye la
HIPOTECA no existen cargas o gravámenes judiciales o extrajudiciales, excepto
por una primera y preferencial hipoteca, hasta por la suma US$20’000,000 (Veinte
millones y 00/100 Dólares de los Estados Unidos de América), a favor de
Plainfield Special Situations Master Fund Limited. PURE BIOFUELS declara que con
parte de los fondos que reciba por parte de INTERBANK en virtud del Contrato de
Retro-arrendamiento, PURE BIOFUELS procederá a cancelar todas las obligaciones
que mantenga pendientes frente a Plainfield Special Situations Master Fund
Limited de acuerdo a lo señalado en el Contrato de Retro-arrendamiento, a fin de
que ésta última suscriba todos los documentos privados y públicos necesarios
para levantar la mencionada hipoteca; e iniciar el trámite ante los Registros
Públicos. Una vez que este levantamiento de hipoteca ocurra, la hipoteca que se
constituye por el presente instrumento a favor de INTERBANK, pasará a tener el
primer rango de preferencia y prelación.



3.3
PURE BIOFUELS declara que la suscripción y cumplimiento del presente Contrato:
(i) ha sido debidamente autorizada por los órganos societarios y/o instancias
competentes; (ii) no contraviene la LEY APLICABLE; y (iii) no contraviene los
estatutos de PURE BIOFUELS, convenio de accionistas alguno, ni ninguna
restricción contractual de cualquier naturaleza que obligue o afecte a PURE
BIOFUELS.



3.4
PURE BIOFUELS declara que los poderes de sus representantes, quienes suscriben
el presente Contrato, han sido debidamente otorgados por los órganos
competentes, se encuentran plenamente vigentes y cumplen con todas las
formalidades requeridas para obligar válidamente a PURE BIOFUELS conforme a los
términos del presente Contrato, en nombre y representación de PURE BIOFUELS.



CLÁUSULA CUARTA:
MONTO DEL GRAVAMEN



4.1
PURE BIOFUELS señala que el monto del gravamen creado por esta HIPOTECA es el
monto total de las OBLIGACIONES GARANTIZADAS al momento en que INTERBANK proceda
de acuerdo con lo estipulado en la Cláusula Octava de este Contrato. Sin
embargo, para efectos registrales, la Partes acuerdan que el monto del gravamen
de la hipoteca ascenderá a US$ 43’000,000.00 (Cuarenta y tres millones y 00/100
Dólares de los Estados Unidos de América).



4.2
Las Partes acuerdan que:



 
a)
El monto total garantizado por esta HIPOTECA incluirá cualquier monto que deba
ser pagado a INTERBANK, que forme parte de las OBLIGACIONES GARANTIZADAS y que
debe ser determinado por INTERBANK en las liquidaciones a las que se refiere el
numeral 1.5 de este Contrato.



 
b)
El monto del gravamen de ningún modo deberá limitar el ejercicio de los derechos
y/o medios judiciales y extrajudiciales de protección y para hacer efectivos los
derechos que corresponden a INTERBANK en virtud de los términos y condiciones de
este Contrato.



4.3
PURE BIOFUELS renuncia a solicitar judicialmente la reducción del monto del
gravamen y/o la cancelación parcial de la HIPOTECA.

 
 
 

--------------------------------------------------------------------------------

 
 
4.4
PURE BIOFUELS renuncia a solicitar judicialmente la sustitución de la HIPOTECA.



CLÁUSULA QUINTA:
EXTENSIÓN DE LA HIPOTECA



5.1
La HIPOTECA comprende, con los máximos alcances permitidos por la LEY APLICABLE
y el artículo 1101 del CÓDIGO CIVIL sin reserva ni limitación alguna a: (i)
todos y cada uno de los derechos y/o activos que de hecho y/o por derecho
pertenezcan y/o pueda pertenecer al INMUEBLE; (ii) las construcciones o
edificaciones que pudieren existir sobre el INMUEBLE y/o los bienes que en el
futuro pudieran edificarse sobre el  INMUEBLE, así como el suelo, subsuelo y
sobresuelo comprendiendo además sus partes integrantes, accesorios,
instalaciones y en general todo aquello que por hecho y/o por derecho
corresponda al INMUEBLE; y, (iii) de ser aplicable, todos los derechos a
compensaciones por seguros o indemnizaciones provenientes de las pólizas
vigentes así como de las renovaciones de las mismas o de cualquier otra póliza
que se contrate en el futuro, sin limitación alguna, a los que PURE BIOFUELS
pueda tener derecho por cualquier causa, incluyendo -pero sin limitarse a-
pérdida, parcial o total, del INMUEBLE.



INTERBANK queda facultada a hacer efectivo directamente los derechos a que alude
el párrafo precedente, los que a sola discreción de INTERBANK podrán ser, en lo
aplicable: (i) incrementados a la HIPOTECA, en caso el monto total de las
OBLIGACIONES GARANTIZADAS exceda el VALOR DEL INMUEBLE; o, (ii) aplicados a pago
de la deuda.


5.2
Si el ejercicio de los derechos antes señalados generase gastos o pagos
razonables, medidos en función de los valores de mercado aplicables y vigentes
en dicho momento, PURE BIOFUELS se obliga a proveerlos a INTERBANK. De haber
asumido INTERBANK dichos gastos o pagos, tendrá derecho a exigir su reembolso
inmediato mediante la entrega a PURE BIOFUELS de la documentación que acredite
dichos gastos o pagos, constituyendo su incumplimiento por PURE BIOFUELS causal
de incumplimiento del presente Contrato.



CLÁUSULA SEXTA:
INDIVISIBILIDAD DE LA HIPOTECA



Conforme a lo dispuesto por el artículo 1102 del CÓDIGO CIVIL, la HIPOTECA que
se constituye por el presente contrato es indivisible y subsiste por entero
sobre todo el INMUEBLE hasta que se cumpla íntegramente con el pago oportuno y
total de las OBLIGACIONES GARANTIZADAS.


CLÁUSULA SÉTIMA:
OBLIGACIONES DE PURE BIOFUELS



PURE BIOFUELS se  obliga a lo siguiente:


7.1
Mantener el INMUEBLE en perfectas condiciones, salvo el desgaste ocasionado por
su normal uso y debido a las condiciones naturales del mismo, así como
custodiarlo y cuidarlo adecuadamente, conservando su posesión en los términos
del Contrato de Retro arrendamiento, y obligándose a informar mediante
comunicación simple a INTERBANK  sobre la situación y estado del INMUEBLE, cada
vez que INTERBANK así lo requiera. Todos los gastos que irroguen la
conservación, custodia, y mantenimiento del INMUEBLE, informes, primas de
seguros, pago de tributos, y cualquier gasto serán de cargo y cuenta de PURE
BIOFUELS.

 
 
 

--------------------------------------------------------------------------------

 
 
7.2
Permitir y/o realizar todas las acciones que resulten necesarias a fin de
posibilitar el ingreso del personal designado por INTERBANK para inspeccionar el
INMUEBLE, en las oportunidades que INTERBANK considere necesarias, siempre que
esto sea comunicado a PURE BIOFUELS con una anticipación no menor de cinco (5)
días hábiles.



7.3
A adoptar todas las acciones y emitir y entregar todos los documentos privados y
públicos que puedan ser requeridos para formalizar, perfeccionar, mantener y/o
ejecutar la HIPOTECA, así como a suscribir todos los documentos públicos y
privados que se requieran para realizar y formalizar la transferencia de
propiedad del INMUEBLE , en caso de ejecución de la HIPOTECA.



7.4
Como una obligación de no hacer, a no gravar, afectar, transferir ceder,
arrendar o, en general, celebrar actos de disposición sobre todo o parte del
INMUEBLE o cualquier contrato, negocio, actos en relación con el INMUEBLE en
detrimento de los derechos de INTERBANK como acreedor hipotecario, salvo que
cuente con el permiso previo y por escrito de INTERBANK conferido mediante
escrito de fecha cierta. Quedan excluidos de la obligación antes mencionada
todos los actos y contratos derivados de las actividades inherentes al curso
ordinario de los negocios de PURE BIOFUELS que lleva a cabo en el INMUEBLE,
tales como arriendo, subarriendo, almacenaje, guardianía, disposición de
instalaciones, operación de terminales y administración. La relación antes
mencionada es meramente enunciativa, por lo que se entenderá dentro de las
actividades de PURE BIOFUELS, todas aquellas que se encuentren vinculadas al
desarrollo de su negocio que lleva a cabo en el INMUEBLE que no implique
constitución de garantías y enajenación respecto del INMUEBLE.



7.5
A oponerse, dentro del término y en la forma prevista en la LEY APLICABLE, en el
caso que el INMUEBLE fuera objeto de medida cautelar, embargo u otra medida
similar, sea judicial o extrajudicial, haciendo conocer al juez o autoridad
pertinente y a los interesados en el proceso, la existencia de este Contrato y
de la HIPOTECA; debiendo informar a INTERBANK de ello, dentro de los dos (2)
días hábiles siguientes de haber sido notificados.



7.6
A pagar todos los gastos, incluyendo, sin limitación alguna, los gastos
relacionados con la formalización de esta minuta en escritura pública, así como
los gastos de inscripción en Registros Públicos, así como cualquier modificación
o enmienda a este Contrato. Para dicho efecto, PURE BIOFUELS autoriza, expresa e
irrevocablemente, a INTERBANK a debitar de cualquiera de sus cuentas que
mantenga en INTERBANK, las sumas de dinero que correspondieran por dichos
gastos, incluso en aquellos casos que dichas cuentas no tuvieran saldo
disponible y el débito ocasionara su sobregiro.

 
 
 

--------------------------------------------------------------------------------

 
 
7.7
PURE BIOFUELS se obliga a complementar y/o a sustituir, parcial o totalmente, el
INMUEBLE por otro y/u otros bienes de valor equivalente, en favor y a
satisfacción de INTERBANK, en caso que:

 
 
a)
PURE BIOFUELS hubiese sido demandado respecto de la propiedad o posesión del
INMUEBLE y que sobre la demanda exista una resolución judicial firme que cause
efecto.

 
 
b)
Un tercero trabe embargo o, en general, afecte mediante cualquier medida
judicial o extrajudicial el INMUEBLE que impida la posesión del mismo por parte
de PURE BIOFUELS y que la posesión del INMUEBLE no haya sido recuperada dentro
de un plazo de sesenta (60) días.

 
 
c)
Por cualquier motivo, PURE BIOFUELS pierda o transfiera, por causas ajenas a su
voluntad o por decisión adoptada por autoridad competente, la propiedad del
INMUEBLE y hayan transcurrido quince (15) días hábiles sin que la HIPOTECA
hubiese sido sustituida ante este supuesto.

 
 
d)
Se verifique la pérdida de EL INMUEBLE, o menoscabo o disminución del EL VALOR
DEL INMUEBLE por más del 50% del valor comercial del INMUEBLE, sea por caso
fortuito o fuerza mayor, por causa imputable a PURE BIOFUELS, por vicio o por
cualquier otra causa y hayan transcurrido quince (15) días hábiles sin que la
HIPOTECA hubiese sido sustituida ante este supuesto.



7.8
En caso de no cumplir con la mejora o sustitución de la HIPOTECA, INTERBANK
podrá considerar dicha situación como una causal de resolución en los términos
de la Cláusula Trigésimo Sexta del Contrato de Retro-arrendamiento. Para los
efectos de lo antes mencionado, se procederá conforme a los términos y demás
condiciones establecidas  en la Cláusula Trigésimo Sexta del Contrato de
Retro-arrendamiento para las causales de resolución.



7.9
En caso el INMUEBLE fue asegurable de acuerdo a usos y costumbres del mercado,
PURE BIOFUELS asegurará el INMUEBLE en los términos establecidos en el Contrato
de Retro-arrendamiento en lo que fuera aplicable.



CLÁUSULA OCTAVA:
EVENTOS DE INCUMPLIMIENTO Y EJECUCIÓN DE LA HIPOTECA



8.1
En caso que PURE BIOFUELS incumpliera, parcial o totalmente con las OBLIGACIONES
GARANTIZADAS y como consecuencia de ello se resuelva el Contrato de
Retro-arrendamiento, INTERBANK tendrá derecho a dar por vencidos todos los
plazos que le hubiere otorgado a PURE BIOFUELS por cualquier obligación no
vencida y a exigir el cobro íntegro de lo adeudado más los intereses moratorios
y compensatorios, gastos, costas y cualquier otro concepto vinculado a ellos e
iniciar la ejecución judicial de la HIPOTECA.

 
 
 

--------------------------------------------------------------------------------

 
 
Para los efectos de lo señalado en el párrafo anterior las partes señalan que
cualquier obligación de PURE BIOFUELS derivados de los Documentos del
Financiamiento, según dicho término se encuentra definido en  el Contrato de
Retro-arrendamiento, frente a INTERBANK estará sujeta a mora automática.


Ambas partes acuerdan que para acreditar el incumplimiento de PURE BIOFUELS
bastará una declaración en tal sentido de INTERBANK.


8.2
Para el improbable caso de ejecución de la HIPOTECA en el marco del proceso
judicial, las Partes convienen en que el precio base del INMUEBLE será como
mínimo las dos terceras partes (2/3) del VALOR DEL INMUEBLE, ajustado de acuerdo
con la última tasación que hubiere sido practicada respecto del INMUEBLE en los
términos del numeral 1.6 la cláusula primera.



8.3
Sin perjuicio de lo dispuesto en el Código Procesal Civil, INTERBANK, de
estimarlo conveniente, estará facultado para enviar a PUREBIOFULES en forma
previa a la presentación de la demanda respectiva, una comunicación debidamente
suscrita por un representante autorizado indicando la verificación de una de las
causales descritas en el numeral 8.1 requiriéndole el pago correspondiente. A
dicha comunicación INTERBANK podrá adjuntar el estado de cuenta del saldo deudor
de PUREBIOFULES que contenga el monto total de las OBLIGACIONES GARANTIZADAS
calculadas y liquidadas a determinada fecha.



8.4
Las Partes acuerdan que el monto de las OBLIGACIONES GARANTIZADAS cuyo pago será
satisfecho con el producto de la ejecución de la HIPOTECA de conformidad con lo
establecido en este Contrato, será aquél determinado por INTERBANK en el estado
de cuenta del saldo deudor que contenga el monto total de dichas obligaciones
calculadas y liquidadas a determinada fecha, el cual no podrá ser cuestionado
por PURE BIOFUELS, salvo que exista error manifiesto.



8.5
El pago derivado de la ejecución de la HIPOTECA se imputará:



 
a)
En primer lugar, al pago del íntegro de las OBLIGACIONES GARANTIZADAS.



 
b)
En segundo lugar, a cubrir los costos y gastos derivados del ejercicio de los
derechos que se le confieren a INTERBANK bajo el Contrato incluyendo, pero sin
limitarse a, los honorarios y gastos razonables debidamente acreditados de sus
agentes y asesores legales y todos aquellos gastos debidamente acreditados en
que pudiera haber incurrido INTERBANK en conexión con el ejercicio de dichos
derechos para la ejecución de la HIPOTECA.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c)
En tercer lugar, cualquier saldo o excedente que resulte después de haber
realizado el pago a que se refieren los acápites a) y b) precedentes, dicho
saldo o excedente será entregado a PURE BIOFUELS o a sus respectivos sucesores o
cesionarios, o a quien ordene cualquier juez o tribunal de jurisdicción
competente.



8.6
En todo lo no regulado en la presente cláusula respecto de la ejecución de la
HIPOTECA, serán de aplicación las normas pertinentes contenidas en el Código
Procesal Civil o en cualquier otra disposición que las modifique, reemplace o
que resultasen aplicables.



CLÁUSULA NOVENA:
NOTIFICACIONES



Cualquier notificación dirigida a las partes se entenderá válidamente entregada
si consta por escrito dirigido al domicilio de las partes indicado en la parte
introductoria de este contrato, mediante conducto notarial. Cualquier cambio de
domicilio para ser considerado válido deberá ser comunicado a la otra parte
mediante comunicación notarial con un plazo de anticipación de quince (15) días
hábiles.


CLÁUSULA DÉCIMA:
LEY APLICABLE, JURISDICCIÓN Y COMPETENCIA



El presente Contrato y la creación, modificación, extensión y extinción de los
derechos creados por el mismo, quedan sujetos a la LEY APLICABLE.


Las partes acuerdan de manera expresa que cualquier disputa, controversia o
reclamo que surja o resulte del presente Contrato así como de su ejecución y
cumplimiento, será sometida a la competencia y jurisdicción de los jueces y
tribunales de Perú, distrito judicial de Lima-Cercado, para lo cual hacen
renuncia expresa al fuero que por sus domicilios pudiera corresponderles


CLÁUSULA UNDÉCIMA:
DISPOSICIONES GENERALES



11.1
Las partes acuerdan que la suscripción de la Escritura Pública que la presente
minuta origine, así como su correspondiente ingreso a los Registros
Públicos,  constituye condición precedente para el desembolso del financiamiento
que realizará INTERBANK en el marco del Contrato de Retro-arrendamiento
Financiero.



11.2
A partir del momento en el cual se haya producido el pago total de las
OBLIGACIONES GARANTIZADAS a satisfacción de INTERBANK, ésta tendrá la obligación
de levantar la presente HIPOTECA, para lo cual se obliga a suscribir y entregar
a PURE BIOFUELS todos los documentos necesarios para tal efecto de manera
inmediata contra requerimiento escrito de PURE BIOFUELS en tal sentido.

 
 
 

--------------------------------------------------------------------------------

 
 
11.3
Este Contrato sólo podrá ser modificado, regulado o resuelto, y esta HIPOTECA
únicamente será extinguida, por acuerdo expreso y escrito de las Partes otorgado
con las formalidades establecidas por la LEY APLICABLE e inscrito en el Registro
Público correspondiente.



11.4
PURE BIOFUELS está prohibido de ceder, total o parcialmente, sus derechos o su
posición contractual en este Contrato a favor de terceros, salvo previa
autorización por escrito de INTERBANK. No obstante ello, mediante el presente
Contrato PURE BIOFUELS presta su conformidad en forma anticipada a cualquier
cesión de derechos o posición contractual que realice o pudiera realizar
INTERBANK.



11.5
La constitución y/o ejecución de la HIPOTECA acordada mediante este Contrato, no
limita ni restringe el derecho de INTERBANK de ejercer el derecho de
compensación que le otorga el artículo 132 de la Ley No. 26702, Ley General del
Sistema Financiero y del Sistema de Seguros y Orgánica de la Superintendencia de
Banca y Seguros.



11.6
Los encabezados y títulos utilizados en cada Cláusula tienen únicamente carácter
referencial y no tienen efecto alguno para la interpretación del contenido y
alcances de este Contrato.



11.7
La eventual nulidad de cualquier cláusula o provisión de este Contrato, no
generará la nulidad de ninguna otra provisión, cláusula ni del Contrato.





Sírvase usted, Señor Notario, proceder a insertar las cláusulas de ley y pasar
los partes al registro correspondiente.




Lima, a los 24 días del mes de junio de 2009
 
 
 

--------------------------------------------------------------------------------

 